DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 9/22/22 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 3-49 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 29, 36, and 44 the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method for generating a fillable [detailed] scape (FDS) […] for mind integration of a user, said method comprising the steps of:
pushing the FDS, comprising a [visual output] for a user based on at least one of a feeling, sensation, mood, mental, emotional or physical state of the user;
pushing the FDS based on at least one of age, sleep schedule or quality of sleep, current, pre-existing or chronic mental or somatic condition, musical, graphical, color, personal preferences and a stress level of the user;
guiding the user through an interaction with the FDS via a guided prompt, wherein the guided prompt is at least one of textual, video, audio, visual, gestural, verbal, physical, vibration, phonemic and positional;
prompting the user repeatedly to guide the interactions with the FDS in a steady progressive method to create [an] event, wherein the […] event is at least one of a meditation, art, color, […] coloring and music; and 
tracking progress of the user as the user fills the FDS until completion to achieve mind integration of the user.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., employing computer software to embody an abstract idea that executes on a general purpose computer, user interfaces, input devices, smart devices, and/or machine learning, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., employing computer software to embody an abstract idea that executes on a general purpose computer, user interfaces, input devices, smart devices, and/or machine learning these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F6-8 in Applicant’s specification and text regarding same.

	
	
	
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-10, 12, 15-22, 25, and 29-49, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20140200432 A1 by Banerji et al (“Banerji”).
In regard to Claim 1, Banerji teaches a method for generating a fillable digital scape (FDS) for mind integration, said method comprising the steps of:
pushing the FDS…stress level of the user;
(see, e.g., F5A in regard to providing (“pushing”) a mind state exercise involving maze navigation (“FDS”) to the subject; in regard to the other limitations see, e.g., F12, s1350 and p279 in regard to “selectively…(b) transitioning to a mind state mode involving the provision of mind state training exercises or games to the subject; or (c) transitioning to a body state mode involving the provision of body state training exercises or games to the subject based upon an extent to which the subject's current mind state indicator(s), body state indicator(s), and/or mind-body synergy measure(s) appear to be conducive to subject performance of the current functional development activity sequence, learning, or favorable neural reorganization.”  See also, e.g., F14, s1350; p295 in this regard);
guiding the user…with a guided prompt;
(see, e.g., p207-210 in regard to the subject using an input device (“interacting with”) to navigate a maze (“guided prompt”));
creating a digital event…following the guided prompt precisely; and
(see, e.g., p207-210 in regard to successful navigation of the maze with the target mind state results in the background color of the maze changing to make maze navigation easier);
tracking the progress of the user as the user fills the FDS until completion
(see, e.g., p210). 

In regard to Claim 3, Banerji teaches these limitations.  See, e.g., F12, s1350 and p279 in regard to “selectively…(b) transitioning to a mind state mode involving the provision of mind state training exercises or games to the subject; or (c) transitioning to a body state mode involving the provision of body state training exercises or games to the subject based upon an extent to which the subject's current mind state indicator(s), body state indicator(s), and/or mind-body synergy measure(s) appear to be conducive to subject performance of the current functional development activity sequence, learning, or favorable neural reorganization.”  See also, e.g., F14, s1350; p295 in this regard.
In regard to Claim 4, Banerji teaches these limitations.  See, e.g., p106 in regard to “a body-worn device”.
In regard to Claim 5, Banerji teaches these limitations.  See, e.g., p207 in regard to “drawing tool”.
In regard to Claim 6, Banerji teaches these limitations.  See, e.g., p207 in regard to visual or graphical mind state training game.
In regard to Claim 7, Banerji teaches these limitations.  See, e.g., p207 in regard to regard to the background color of the maze changing colors as the game progresses (“progressively filling”).
In regard to Claims 8-10, Banerji teaches these limitations.  See, e.g., F12 and F14, both of which disclose a repetitive process of providing additional training.
In regard to Claim 12, Banerji teaches these limitations.  See, e.g., p160.
In regard to Claims 15-16, Banerji teaches these limitations.  See, e.g., p252 in regard to mobile/smart/body-worn device.
In regard to Claim 17-20, Banerji teaches these limitations.  See, e.g., F5A in regard to providing (“pushing”) a mind state exercise involving maze navigation to the subject.  To the extent that the maze interface may not take on the visual appearances claimed here, however, these appearances have no functional relationship to the claimed substrate on which they appear and therefore do not patentably distinguish over the cited prior art.  See MPEP 2111.05.
In regard to Claims 21-22, Banerji teaches these limitations.  See, e.g., F12, s1350 and p279 in regard to “selectively…(b) transitioning to a mind state mode involving the provision of mind state training exercises or games to the subject; or (c) transitioning to a body state mode involving the provision of body state training exercises or games to the subject based upon an extent to which the subject's current mind state indicator(s), body state indicator(s), and/or mind-body synergy measure(s) appear to be conducive to subject performance of the current functional development activity sequence, learning, or favorable neural reorganization.”  See also, e.g., F14, s1350; p295 in this regard.
In regard to Claim 25, Banerji teaches these limitations.  See, e.g., F12 and F14, both of which disclose a repetitive process of providing additional training if/until mind-body synergy is achieved.

In regard to Claim 29, Banerji teaches these limitations.  See, e.g., rejections of Claims 1 and 2 as well as F9, s830 in regard to “selecting the FDS by a user”.
In regard to Claims 30-35, see rejections of Claims 5-9 and 12.

In regard to Claim 36, Banerji teaches these limitations.  See, e.g., rejections of Claims 1-3.
In regard to Claims 37-43, see rejections of Claims 4-9 and 12.

In regard to Claim 44, Banerji teaches these limitations.  See, e.g., rejections of Claims 1-3, 6-7, and 25.
In regard to Claims 45-49, see rejections of Claims 4-5, 8-9, and 12





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Banerji.
In regard to Claim 11, Banerji teaches employing music and sound in order to aid mind state alignment (see, e.g., p296);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the music and sound that Banerji teaches as part of the mind state exercise that Banerji also teaches, in order to better achieve mind state alignment.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banerji, in view of official notice.
In regard to Claim 13, Banerji teaches a clinician or therapist (see, e.g., p120) while Banerji may fail to specifically teach the claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that experts supporting employing bio-feedback techniques as, e.g., taught by Banerji was old and well-known at the time of Applicant’s invention.  Such functionality allows for effective relaxation by the subject.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for effective relaxation by the subject.  
Furthermore, the Applicant failed to adequately traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Banerji, in view of official notice.
In regard to Claim 14, while Banerji may fail to specifically teach the claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that providers scheduling as available bio-feedback techniques as, e.g., taught by Banerji was old and well-known at the time of Applicant’s invention.  Such functionality allows for effective relaxation by the subject.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for effective relaxation by the subject.  
Furthermore, the Applicant failed to adequately traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Banerji, in view of official notice.
In regard to Claim 23, while Banerji may fail to specifically teach the claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that scheduling daily mental health activities at the same time was old and well-known at the time of Applicant’s invention.  Such functionality allows for the subject to gain a routine.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for the subject to gain a routine.
Furthermore, the Applicant failed to adequately traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Banerji, in view of official notice.
In regard to Claim 24, while Banerji may fail to specifically teach the claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that scheduling mental health as per the subject’s needs was old and well-known at the time of Applicant’s invention.  Such functionality allows for the subject to get help when he/she needs it.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for the subject to get help when he/she needs it.
Furthermore, the Applicant failed to adequately traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji, in view of PGPUB US 20170333666 A1 by Goldberg et al (“Goldberg”).
In regard to Claims 26-27, Goldberg teaches employing a machine learning model to recommend various biofeedback exercises (see, e.g., p5), including using neural networks (see, e.g., p33);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed machine learning as taught by Goldberg in order to recommend certain mind state exercises as taught by Banerji, so as to better identify exercises that work best for a particular subject.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Banerji.
In regard to Claim 28, Banerji teaches a remote therapist providing direction as to therapy via a network (see, e.g., F1, s80; and p120);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have shared/provided the display of the maze game to the remote therapist over the network so that he/she could better advise the subject.

Response to Arguments
	Applicant argues in its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    205
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    676
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant’s claims are directed to collecting data (e.g., the user’s demographic and/or physiological data, user interactions), analyzing that data (e.g., tracking the progress of the user), and providing outputs to the user (e.g., providing visual displays).  Claims directed to such subject matter have been held to be patent ineligible by the CAFC as mental processes in decisions such as Ubisoft Entertainment v Yousician.  Furthermore, the fact that the Applicant claims providing digital displays is not “significantly more” than Applicant’s abstract idea to the extent that using a display device and/or user interface to provide a visual display is generic, well-known, and conventional.  See again, the CAFC’s decision in Yousician in this regard in terms of the display device claimed therein.
	Applicant further argues in its Remarks in regard to the rejections made under 101:

    PNG
    media_image3.png
    469
    706
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant’s claimed are also directed to a method of organizing human activity in terms of teaching a human subject to better integrate his/her mind.  Claims directed to teaching human subjects have been held to be patent ineligible by the CAFC as a method of organizing human activity in decisions such as In re Noble Systems Corporation (non-precedential).
	Applicant further argues in its Remarks in regard to the rejections made under 101:

    PNG
    media_image4.png
    304
    703
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because the CAFC in SAP America did not hold that patent eligible subject matter was necessarily claimed for purposes of the two-part Mayo test when a claim was made with “specificity”, or the like.

	Applicant further argues in its Remarks in regard to the rejections made under 35 USC 102 of its independent claims:

    PNG
    media_image5.png
    318
    754
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant does not point out which limitations in its independent claims that Banerji ostensibly fails to teach.  Furthermore, to the extent that Applicant is arguing that Banerji fails to teach “for mind integration of a user”, this appears in the preamble and is not positively recited in the claim and, furthermore, Banerji teaches its invention results in improved mind/body functioning (see, e.g., p8).

	Applicant further argues in its Remarks in regard to the rejections made under 35 USC 102 of its independent claims:

    PNG
    media_image6.png
    281
    676
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    131
    678
    media_image7.png
    Greyscale

Applicant’s argument is not persuasive.  Banerni teaches providing a digital output in the form of a maze (see, e.g., F5A).  Applicant does not specifically define “digital diorama” in its specification although Applicant does state at p21 that the “FDS is at least one of a 2D or 3D diorama”.  One definition of diorama is “a scene, often in miniature, reproduced in three dimensions by placing objects, figures, etc., in front of a painted background” (https://www.dictionary.com/browse/diorama).  Banemi teaches providing such a scene as it depicts various objects in front of a colored background and, therefore, teaches the claimed “digital diorama”.  What is more, the visual appearance of the claimed “digital diorama” has no functional relationship to the substrate on which it appears (the computer display) and, therefore, also does not distinguish over the cited prior art to the extent that it is, therefore, non-functional printed matter.  See MPEP 2111.05


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715